Citation Nr: 1441857	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matters have since been transferred to the Roanoke RO.

Although the Veteran was scheduled for a Board hearing before a Veterans Law Judge in November 2010, he failed to appear and has not shown good cause as to why he missed the hearing.  Accordingly, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(d) (2013).

In February 2011, the claims were remanded to the Agency of Original Jurisdiction (AOJ) for additional development, to include VA examinations.  In December 2013, the claims were again remanded for VA examinations.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims decided below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's claim of entitlement to service connection for a bilateral eye disorder was granted in a June 2014 rating decision.  As the Veteran has not appealed the rating or effective date assigned to this disability, the claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The reader is advised that this appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing systems.






FINDINGS OF FACT

1.  The Veteran's bilateral foot disorders are not shown by the competent and probative evidence of record to be causally-related to a disease, injury or event in service.

2.  The Veteran's neck disorder is not shown by the competent and probative evidence of record to be causally-related to a disease, injury or event in service, and arthritis of the cervical spine did not manifest to a compensable degree within one year of service separation. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for establishing entitlement to service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).




When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, is no longer applicable.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of letters dated in September 2005 and October 2006, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between claimants and VA for obtaining the required evidence, and which requested that he provide any information or evidence in his possession that pertained to the claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

The Veteran's claims were readjudicated in a January 2008 Statement of the Case (SOC), as well as August 2009 and May 2013 Supplemental Statements of the Case (SSOC), which provided him with notice of how VA assigns the disability rating and effective date elements of a claim.  See Dingess/Hartman, supra; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

VA's duty to assist has been satisfied.  The claims file contains the Veteran's service records and post-service VA and private treatment records.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The Veteran was also afforded VA examinations in April 2011, August 2012 and May 2014.  Review of the VA examinations reveal that the examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, and performed comprehensive examinations, along with a review of diagnostic test results.  Although the August 2011 foot examiner failed to discuss the etiology of all of the Veteran's diagnosed foot disorders, during a second examination, in May 2014, this information was thoroughly discussed.  Accordingly, the Board concludes that the reports, as a whole, are adequate upon which to base decisions in this case because they are factually informed, medically competent and responsive to the issues.

Finally, the Board has reviewed the Veteran's treatment reports from the Social Security Administration (SSA), which show that he is receiving disability benefits for a mental health disorder only.  These records are not pertinent to either of the claims on appeal.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Federal Circuit recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A.  Entitlement to service connection for a bilateral foot disorder.

The Veteran claims his current bilateral foot disorders began in service and have been chronic.  




Service treatment records show that, during the Veteran's September 1977 enlistment examination, he was found to have non-disabling bilateral pes planus.  In January 1978, he was evaluated for right foot pain two days after a twisting injury; the diagnosis was sprain.  In March 1978, he was seen for bilateral foot pain; the diagnosis was metatarsalgia.  During his separation examination, his feet were noted to be within normal limits. Significantly in light of his contention of having had continuous foot symptoms since his discharge from active duty in December 1980, during a June 1981 reserve forces examination the Veteran reported he did not then have, or ever had foot trouble.

Following service, there is no evidence that the Veteran sought or received treatment for his feet until November 2004, when he received an initial evaluation at the VAMC for complaints of bilateral foot cramps, which he said had been present approximately 20 years.  He was diagnosed with onychomycosis, plantar fasciitis, Achilles tendon, hammertoes and hyperhidrosis.  An October 2005 x-ray of the feet revealed a small, bilateral Achilles enthesophyte, with no plantar spur or other abnormalities.  In September 2008, he was diagnosed with onychomycosis, hallux valgus, intractable plantar keratosis/hyperkeratosis (corns and calluses/thickened skin).  

In April 2011, the Veteran was afforded a VA examination, where the examiner noted that he had pes planus with a reported onset of approximately 1978 or 1979.  The Veteran reported that he was told he had flat feet during service when he was doing a lot of training.  He also reported seeing a doctor for his feet during service.  It was further noted that there was a history of surgery to the left foot when the Veteran was in second or third grade after he injured it falling out of a tree. 
X-rays of the feet revealed no significant pes planus deformity or significant degenerative change.  The examiner did, however, find evidence of a small Achilles enthesophyte, bilaterally.  He diagnosed the Veteran with bilateral pes planus, but concluded that it was less likely as not that this condition was caused by, or a result of military service.  The examiner explained that the Veteran's service treatment records showed specific diagnoses, none of which was related to the current condition.  Moreover, his separation clinical examination showed no foot abnormalities. 

The Veteran was afforded a second VA foot examination in May 2014.  The examiner diagnosed bilateral onychomycosis, hammertoes and hallux valgus, and opined that the conditions were less likely than not incurred in, or caused by an event or injury in service.  She explained that she had reviewed the service treatment records, showing that the Veteran had been diagnosed with pes planus during his enlistment examination, as well as his treatment for a right foot strain and metatarsalgias.   She noted that, according to medical literature, a strain is a common injury that is self-limiting, and the fact that he was only treated once in 1978 was evidence that the condition resolved.  She also noted other medical literature, which defined metatarsalgia as "a general term for pain that occurs along the ball of the foot ... [t]he condition is often associated with over-pronation and/or collapse of the transverse arch."  She stated that the Veteran's metatarsalgia in March 1978 was most likely due to his flat feet, which apparently was self-limiting, as he was not seen again for this condition during service.  

The examiner reviewed medical literature, discussing the probable origins of each disorder.  Hallux valgus deformity is most likely multifactorial in origin, including such factors as abnormal foot mechanics affecting the first ray, abnormal first metatarsophalangeal anatomy, joint hypermobility, and genetic influences.  Onychomycosis is thought to be caused by "older age, swimming, tinea pedis, psoriasis, diabetes, immunodeficiency, genetic predisposition, and living with family members who have onychomycosis."  Hammertoes are caused by "a foot in which the second ray is longer than the first, MTP synovitis and instability, inflammatory arthropathies, neuromuscular conditions, and ill-fitting shoe wear."  She concluded that the literature supports the contention that none of the Veteran's current foot problems were caused by an isolated episode of unilateral foot strain and/or an isolated episode of metatarsalgia.  Rather, she found that the strain and metatarsalgia the Veteran experienced in service were self-limiting conditions that are not causative of his foot problems today.  Moreover, she found that his medical statements in support of his claim were reviewed and do not change her opinion of the facts as presented in the medical literature.

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  As noted above, although the evidence shows that the Veteran has been diagnosed with bilateral onychomycosis, hammertoes and hallux valgus, there is no probative or competent evidence that supports a finding that any of these conditions manifested during active duty service or are in any way related to any aspect of service, to include as a result of his acute conditions in service.  

In addition to the medical evidence, the Board has also considered the assertions of the Veteran that he has continued to experience bilateral foot pain since 1977.  The Veteran is competent to report factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1). Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  Id.  

Moreover, as noted by the VA examiners, the service treatment records show that the Veteran had no foot abnormalities when he separated from active service.  These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).


Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt" rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

B.  Entitlement to service connection for a neck disorder.

The Veteran avers that his neck disorder, diagnosed as degenerative disc disease of the cervical spine, is the result of an in-service injury and has continued ever since. 
Review of the Veteran's September 1977 service enlistment examination reveals no abnormalities of the neck.  In August 1978, he was diagnosed with pain and spasm and a neck injury whiplash twist injury."  Treatment was with muscle relaxants, pain relievers, ice and massage.  In March 1980, he was seen for left lateral neck pain that he said existed when he woke up that day.  The diagnosis was muscle stiffness and the physical examination revealed normal findings.  In July 1980, he was evaluated for a sore neck of two days duration.  The diagnosis was mild neck stiffness.  His June 1981 physical examination again revealed normal findings, and the Veteran denied having or ever having had any neck troubles in a June 1981 reserve forces examination.

Post-service private treatment records show that in December 1991, the Veteran was seen for complaints of neck pain and stiffness after reports of being injured in a motor vehicle accident the previous day.  Because the treatment records are handwritten and are mostly illegible, the diagnosis is unclear, but appears to be post-traumatic neck pain.  The Veteran  participated in physical therapy and  continued to be treated for left-sided neck pain and stiffness through at least November 2002.

During a January 2003 VA joints examination, the Veteran reported experiencing left-sided neck pain.  The physical examination of the cervical spine, however, revealed full flexion, extension and rotation all within normal limits.  X-rays demonstrated significant degenerative disc disease of the cervical spine between the C5-6 and C6-7 discs.  The diagnosis was degenerative disc disease of the cervical spine.  

In August 2012, the Veteran was afforded a VA/DBQ neck (cervical spine) examination, Examiners noted that he had a 2010 diagnosis of status-post cervical discectomy with normal healed surgical scar.  X-rays confirmed the presence of degenerative disc disease of the cervical spine.  The examiner indicated that the Veteran reported the date of onset of his neck symptomatology to be 1977 and that this condition had continued to worsen.  The examiner opined that it was less likely than not that this condition was incurred in, or caused by military service, explaining that, although the Veteran claimed this condition was related to active duty, service records only revealed treatment on one occasion for cervical strain/whiplash.  The examiner opined that this injury had resolved without residual symptomatology, and as such, the Veteran's current disability was not related to the isolated minor cervical strain during active duty. 

In May 2014, the Veteran was afforded a second neck examination when the examiner noted the Veteran's self-reported medical history concerning his neck disorder, including experiencing pain every day.  Following a comprehensive examination, the examiner opined that the Veteran's degenerative disc disease of the cervical spine was less likely than not incurred in, or caused by an in-service injury, event or illness.  She explained that, in reviewing recent medical literature, it was noted that progressive degenerative changes (aging changes) occur in the cervical spine of all adults and is part of the normal aging process beginning at mid-life.  She noted that degenerative changes of the cervical spine are present in over half the adult population.  Here, she noted that the Veteran had two self-limiting episodes of neck strain during service, and emphasized that self-limiting neck muscle strain does not cause cervical spine degenerative disc disease.  Rather, she opined that his disorder was most likely the result of aging, wear and tear and genetics.

The preponderance of the probative and competent evidence is against the Veteran's claim of entitlement to service connection for a neck disorder either on a direct or presumptive basis.  As noted above, although the evidence shows that the Veteran has been diagnosed degenerative disc disease of the cervical spine, there is no probative or competent evidence that supports a finding that this disorder manifested during active duty service or is in any way related to any aspect of service, to include as a result of his strain/whiplash injury.  Moreover, because there is no medical evidence showing that the Veteran was diagnosed with arthritis of the cervical spine to a compensable degree within one year of separation from service, service connection for his degenerative disc disease on a presumptive basis is not for application.

In addition to the medical evidence, the Board has considered the Veteran's lay assertions.   The Veteran is competent to report that he has continued to experience neck pain and stiffness since service.  See Barr v. Nicholson, supra.  As this is within the realm of the Veteran's personal knowledge, his contention carries some probative weight.  Id.  


However, the Veteran is not credible in his assertion of continuous symptoms since active service ending in December 1980. He specifically denied having relevant symptoms in June 1981, and the first evidence of a diagnosis or treatment for his degenerative disc disease was not until 2003, more than 20 years after service.  While the absence of medical evidence cannot be a dispositive reason for denying a service connection claim, a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed between service and the first symptoms or treatment of record is evidence that weighs against the Veteran's claim.

Accordingly, the Board concludes that the most probative evidence of record does not support a grant of service connection for a neck disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, supra; Ortiz v. Principi, supra.

ORDER

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for a neck disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


